Citation Nr: 0824181	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  02-15 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1966.  

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

The Board of Veterans' Appeals (Board) in July 2004 issued a 
decision denying the claims for service connection for 
degenerative disc disease of the cervical spine and hearing 
loss in the right ear.  The Board granted service connection 
for left ear hearing loss.  The veteran appealed the denials 
of service connection to United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  The Court, in 
a September 2005 Order remanded the claim for service 
connection for degenerative disc disease of the cervical 
spine and dismissed the remaining issue.  

The Board remanded the claim for service connection for 
degenerative disc disease of the cervical spine, as 
instructed by the Court.  The veteran then was examined by VA 
in November 2007, as ordered by the Board, and the claim has 
since been returned to the Board for further appellate 
review.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records do not demonstrate the veteran 
sustained trauma to the neck in service.  

2.  The greater weight of the medical evidence fails to link 
current cervical spine disability to service, including to 
dental trauma sustained therein.  

CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  By 
letters dated in May 2001, March 2004, June 2006, December 
2006, and October 2007 and the November 2006 Board remand, VA 
satisfied its notice requirements such that a reasonable 
person could be expected to understand what was needed to 
substantiate this claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A supplemental statement of the case 
was sent to the veteran in December 2006 providing him the 
information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.   
The veteran has repeatedly stated he has no additional 
evidence.  In addition, the veteran was examined for VA 
purposes in connection with his claims.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.   

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2007).  

Factual Background and Analysis.  As the veteran has a 
current diagnosis of degenerative disc disease of the 
cervical spine, the questions in this case are whether there 
is evidence of incurrence of an injury or disease in service 
and if so, whether it is causally related to the currently 
diagnosed disability.  The Board has first considered where 
the evidence demonstrates veteran sustained an injury to the 
cervical spine in service.  

At service entrance in October 1962, the neck and spine were 
both found to be normal.  There is only one complaint of neck 
pain in service.  In July 1966, the veteran complained of a 
slight stiff neck as well as generalized weakness when being 
treated for the flu.  The service separation examination 
report shows that the neck and spine were normal upon 
clinical evaluation.  Similarly, an annual physical performed 
in March 1967, likewise revealed that the neck and spine were 
normal upon clinical evaluation.    

The veteran has contended there is a relationship between his 
cervical spine disability and the dental trauma he sustained 
in January 1964.  In this regard, the veteran was granted 
service connection for teeth numbered 7,8, and 9 due to 
trauma, in a 1969 rating action.  This was based on the 
veteran's description of an injury he sustained during 
January 1964 survival training where he was rendered 
unconscious, and fell, hitting his face and front teeth on a 
concrete deck.  Although the circumstances of this fall are 
not recorded in his service dental records, they do show he 
was provided dental crowns for these teeth at that time, such 
that the event he described is considered factual.  Thus, the 
question is whether this trauma to the teeth represented the 
onset of his subsequently diagnosed disability of the neck.   

The first documentation of any neck symptoms appears in 
February 1988 records of a private physician.  At that time 
the veteran complained of pain in his left upper extremity 
that radiated from the neck out into the shoulder and arm and 
as far as the fourth and fifth fingers.  X-rays showed no 
evidence of recent or old fractures, but there was marked 
narrowing of the 6th cervical interspace and large osteophyte 
formations on the margins of the adjoining vertebral bodies.  
The physician stated it was "most likely a late result of an 
injury to the cervical spine which well could have occurred 
many years ago."  In July 1988 records, in the context of a 
"Complete physical," it was recorded in the subjective 
history portion of the report, that a physician to whom the 
veteran had been referred for his neck discomfort, "found 
evidence of a cervical spondylosis of the  6th cervical 
interspace which probably was due to an injury the pt. had 
sustained during his military time in Pensacola.  He had 
become faint and had been falling forward, but was grabbed by 
his comrade behind him which gave a sudden, yanking motion to 
the neck."  In a history taken in connection with more 
recent treatment (April 2000), the veteran reported he "had 
several injuries throughout his life, one occurring in 1963 
and several injuries as a child."   

To address the question of a relationship between the events 
in service in 1964 and current disability, the veteran was 
examined for VA purposes in November 2007.  At this 
examination, the veteran described that during a training 
exercise to resist torture they were squeezing him around the 
neck so tightly that he blacked out and fell forward striking 
his chin and teeth, and knocking out quite a few teeth.  The 
veteran indicated he did not have neck pain at that time, but 
that about 20 years later he began having neck pain.  

In addressing the question at issue, the VA examiner, a 
neurosurgeon, stated that the injury theory of disc disease 
has been abandoned and that it is now known to be genetic.  
He went on to state, after having reviewed the veteran's 
chart and all his records, he was "sure by a probability 
greater than 50 percent the etiology of [the veteran's] 
current problems are not related to the POW simulation 
exercise referred to in my report."  

Under the circumstances described above, the Board concludes 
service connection for the veteran's cervical spine 
disability, degenerative disc disease, is not warranted.  In 
this regard, it is noted that in the February 1988 records, 
the examining physician raised the potential that his 
findings were related to a remote injury, but no specific 
injury was identified.  The records dated a few months later 
that mention the injury as having been sustained in service, 
are not the actual words of the physician examining the 
veteran at that time, but is the substance of what the 
veteran reported to this physician.  What a veteran (a 
layman) reports he was told by one physician, that is simply 
transcribed by a second physician, is of very limited 
probative value.  It obviously does not describe the second 
physician's view since that person is merely recording 
information the veteran is providing, and it cannot be taken 
to be the first physician's opinion since it will have been 
filtered by a lay person (the veteran in this case) who may 
not have fully understood what the first physician (a medical 
expert) actually intended to relate.  

Moreover, the injury described in the July 1988 history is 
not the same history the veteran described in 1969, or even 
when he was examined in 2007.  In 1969 and 2007, the veteran 
reported actually falling and striking his mouth/teeth, which 
as noted above, is supported by his service dental records to 
the extent they show dental treatment (dental crowns) 
provided at the time of the veteran's 1964 survival training.  
Only in 1988 did the veteran indicate that his fall was 
interrupted by being grabbed from behind resulting in a 
sudden, yanking motion to the neck.  Obviously, if the 
veteran had not fallen, as described by this 1988 version of 
the in-service events, he would not have sustained a trauma 
to his teeth, and then would not have required dental crowns.  
Given these inconsistencies in the descriptions of what 
occurred in service, together with what the veteran's service 
medical records show, the Board does not consider the 
description of the injury set out in the July 1988 records to 
be probative.  Therefore, while the totality of the evidence 
supports the conclusion the veteran sustained a dental trauma 
in service, it does not support the conclusion he injured his 
neck in service.  

The 2007 VA examination specifically addresses the question 
of a relationship between the dental trauma the veteran 
sustained in service, and his current cervical spine 
disability.  The resulting opinion the neurosurgeon provided 
is adverse to the veteran's claim.  As the veteran is not 
medically competent to provide an opinion addressing the 
cause of his current pathology, the record does not support 
the conclusion the veteran sustained a neck injury in 
service, and the only medical opinion explicitly addressing 
the question of a link between the in-service dental trauma 
and current cervical spine disability is adverse to the 
claim, the preponderance of the evidence is against the 
conclusion degenerative disc disease of the cervical spine 
was incurred in service.   Accordingly, his appeal must be 
denied.  




ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


